Citation Nr: 0306632	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  94-03 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to receive Department of Veterans Affairs 
(VA) burial benefits.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active duty service from March 1979 to June 
1979.  The appellant is his surviving spouse.  This appeal 
comes before the Board of Veterans' Appeals (Board) from a 
rating decision from the VA Regional Office (RO).

A statement received in November 1998 indicates that the 
appellant is interested in VA home loan or student education 
benefits.  This matter has not been addressed by the RO and 
is being referred for further action.  Black v. Brown, 10 
Vet. App. 279 (1997).


FINDINGS OF FACT

1.  According to the Certificate of Death, the veteran died 
in January 1993, at the age of 35; his death was due to 
myocardial failure due to angiosarcoma with metastasis.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

3.  During service, an intravenous catheter (I.V.) was placed 
in the veteran's left forearm during surgery; this placement 
caused injury to the left forearm in that a nodular growth 
developed at the site of the I.V. placement.

4.  The veteran developed angiosarcoma with metastasis in his 
left forearm at the site of the nodular growth.  

5.  The veteran's death from angiosarcoma with metastasis is 
etiologically related to the placement of an I.V. in his left 
forearm during service.  

6.  Angiosarcoma with metastasis caused or contributed 
substantially or materially to death.  


CONCLUSION OF LAW

Entitlement to service connection for the cause of the 
veteran's death is warranted.  U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (Wes 
t2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  in this case, the Board is 
granting the benefits sought on appeal.  Any deficiencies 
pursuant to VCAA are harmless and nonprejudicial.  


Cause of Death

In this case, the appellant asserts that the veteran's death 
from myocardial failure due to angiosarcoma with metastasis 
was related to a lump on the veteran's arm caused by an I.V. 
administered for hernia surgery during service.  However, the 
appellant is not qualified to make medical conclusions, 
therefore, her statements regarding medical diagnoses and 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board will review if her assertions are 
supported by the record.

A review of the service medical records shows that in March 
1979, the veteran was diagnosed as having a left inguinal 
hernia in March 1979.  He underwent a surgical repair.  It 
was noted on discharge from the hospital that his wounds were 
healing normally from the surgical repair.  

In July 1992, the veteran was hospitalized at a private 
facility for bilateral pleural effusion.  During his 
hospitalization, the veteran reported to his physician that 
when he had the umbilical hernia and inguinal hernia repair 
performed during service in 1979, he was given I.V.'s in his 
left forearm which resulted in a nodular growth in his vein.  
Thereafter, the indurated area became progressively larger 
over the years and was currently 15 centimeters in length.  
It was firm, rubbery, and nontender.  The veteran reported 
that VA had offered to remove the vein several years ago when 
it was smaller, but he declined because he was getting 
married.  

In August 1992, it was determined that the veteran had a 
tumor in his right forearm which most likely represented 
angiosarcoma.  Thereafter, it was noted that the veteran had 
a 15-year history of an enlarging mass of the left forearm.  
An excision of soft tissue was performed which revealed 
malignancy neoplasm with epithelioid features.  The diagnosis 
of angiosarcoma was confirmed on biopsy in September 1992.  
The pertinent diagnosis was confirmed in December 1992.  

In December 1992, the veteran was again hospitalized at a 
private facility, this time for bleeding of the left forearm.  
The hospitalization report noted that the bleeding was in the 
area where the veteran had recently undergone a biopsy which 
revealed metastasis angiocarcinoma.  It was noted that the 
veteran was currently receiving chemotherapy.  The report 
also noted the same medical history as the July 1992 report 
with regard to the left forearm nodular growth.  The site of 
the bleeding was sutured.  Four days after his discharge, the 
veteran was again hospitalized for a surgical oncology 
consultation as well as other reasons.  At that time, it was 
determined that the veteran was not a surgical candidate and 
that surgical resection of the mass on his left forearm might 
hasten his demise.  

According to the Certificate of Death, the veteran died in 
January 1993, at the age of 35.  His death was due to 
myocardial failure due to angiosarcoma with metastasis.  

In November 2001, the Board requested an opinion from the 
Armed Forces Institute of Pathology (AFIP).  The physician 
indicated that the left forearm biopsy contained a neoplasm 
that was morphologically consistent with an epithelioid 
angiosarcoma.  The tumor cells appeared to have the 
immunoreactivity for Factor VIIIrAg and Keratin.  These 
findings supported the diagnosis.  The physician stated that 
if there was compelling evidence that the tumor developed at 
the site of the prior I.V. catheter, the tumor could be 
regarded as being related to that I.V., but it was not 
possible to determine the actual cause of the neoplasm.  

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, 3.304.  A 
number of diseases, including malignant tumors are presumed 
to have been incurred in service if manifested within a year 
of separation from service to a degree of 10 percent or more.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

According to the veteran, during service, an I.V. was placed 
in the veteran's left forearm during surgery for hernia 
repair.  A nodular growth developed at the site of the I.V 
which grew progressively larger after the veteran's 
separation from service.  In the 1990's, prior to his death, 
private physicians determined that the growth had developed 
into angiosarcoma with metastasis.  Angiosarcoma contributed 
to cause the veteran's death.

The Board finds credible the veteran's statements, as 
documented in the private medical records, that an I.V. was 
placed in his left forearm during surgery for hernia repair, 
that a nodular growth had developed at the site of the I.V., 
and that this nodular growth grew progressively larger after 
the veteran's separation from service.  The veteran made 
these statements while seeking private treatment for a 
terminal sarcoma.  He was not seeking any VA benefits at that 
time.  The veteran had no motivation to be less than honest 
with the physicians who were trying to diagnosis and assist 
him.  Thus, the Board accepts the veteran's statements as 
being accurate and factual.

Thus, during service, the Board finds that an I.V. was in 
fact placed in the veteran's left forearm during surgery.  
The placement of the I.V. caused injury to the left forearm 
in that a nodular growth developed at the site of the I.V 
placement.  Subsequent to the veteran's separation from 
service, he developed angiosarcoma with metastasis in his 
left forearm in the place of the nodular growth.  As noted, 
the AFIP report stated that if there was compelling evidence 
that the tumor developed at the site of the prior I.V. 
catheter, the tumor could be regarded as being related to 
that I.V.  The Board finds that such compelling evidence 
exists in the form of the veteran's own statements made 
during treatment and surgery when he was inclined to be 
forthcoming with any and all of his past medical history.  
Therefore, the veteran's death from angiosarcoma with 
metastasis is etiologically related to the placement of an 
I.V. in his left forearm during service.  Angiosarcoma with 
metastasis caused or contributed substantially or materially 
to death.  

In light of the foregoing, entitlement to service connection 
for the cause of the veteran's death is warranted.  U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.


ORDER

Service connection for the cause of the veteran's death is 
granted.


REMAND

Because service connection for the cause of death has been 
granted, the RO must have an opportunity to address the claim 
for burial benefits.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

